DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10, 12, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (USPG Pub No. 2015/0286091), hereinafter “Zhang”.
Regarding claim 1, Zhang discloses a display cover plate (Paragraph 29), comprising: a substrate (1) (Paragraph 29); and an electrochromic unit on the substrate (1) (Paragraphs 29, 30), the electrochromic unit comprising: a first electrode (3) on the substrate (Paragraph 29); an electrochromic layer (2) on a side of the first electrode (3) away from the substrate (1) (Paragraph 30); and a second electrode (4) on a side of the electrochromic layer (2) away from the substrate (1) (Paragraph 29), wherein the first electrode (3) and the second electrode (4) are configured to generate an electric field (Paragraph 31), and the electrochromic layer (2) allows light of different colors to pass through based on a change of the electric field (Paragraph 31).

Regarding claim 3, Zhang discloses wherein both the first electrode (3) and the second electrode (4) are formed of a transparent conductive material (Paragraph 29).
Regarding claim 10, Zhang discloses further comprising: a thin film transistor (5) between the substrate (1) and the electrochromic unit (2) (see Fig. 1a, Paragraph 34), the thin film transistor (5) comprising a source electrode and a drain electrode (Paragraph 34 – it is inherent that a thin film transistor comprises a source and drain electrode), wherein the first electrode (3) is electrically connected to the source electrode or the drain electrode of the thin film transistor (5) (see Fig. 1a), the thin film transistor (5) is configured to control the first electrode (3) to receive a first voltage signal (Paragraphs 34, 35).
Regarding claim 12, Zhang discloses wherein the display cover plate comprises a plurality of electrochromic units arranged in an array, and the plurality of second electrodes (4) of the plurality of electrochromic units constitute a continuous integral structure (see Figs. 1a-1e).
Regarding claim 14, Zhang discloses a method for manufacturing a display cover plate (Paragraph 29), comprising: forming a first electrode (3) on a substrate (1) (Paragraphs 29, 30); forming an electrochromic layer (2) on a side of the first electrode (3) away from the substrate (1) (Paragraph 30); and forming a second electrode (4) on a side of the electrochromic layer (2) (Paragraph 29), wherein, the first electrode (3) and the second electrode (4) are configured to generate an electric field (Paragraph 31), and the electrochromic layer (2) allows light of different colors to pass through based on a change of the electric field (Paragraph 31).
Regarding claim 16, Zhang discloses before forming the first electrode (3) on the substrate (1), the method further comprises: forming a thin film transistor (5) on the substrate 
Regarding claim 17, Zhang discloses a display device (see Figs. 2a-3e), comprising:
the display cover plate of claim 1 (see Figs. 2a-3e); and a display substrate attached to the display cover plate (see Figs. 2a-3e), wherein the display substrate comprises a pixel unit (9), and an orthographic projection of the pixel unit (9) on the substrate at least partially overlaps an orthographic projection of the electrochromic unit on the substrate (see Figs. 2a-3e).
Regarding claim 18, Zhang discloses wherein the display cover plate comprises a plurality of electrochromic units arranged in an array (see Figs. 2a-3e), the display substrate comprises a plurality of pixel units (9) arranged in an array (see Figs. 2a-3e), and the plurality of electrochromic units correspond to the plurality of pixel units (9) in one-to-one correspondence (see Figs. 2a-3e).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (USPG Pub No. 2015/0286091) in view of Mattox et al. (USPG Pub No. 2015/0277202), hereinafter “Mattox”.
Regarding claim 4, Zhang discloses the claimed invention except for wherein the electrochromic layer comprises: metal nanoparticles with localized surface plasmon resonance characteristics; and a colored layer containing a color-changing metal that may undergo oxidation and/or reduction reactions under the action of the electric field. In the same field of endeavor, Mattox discloses wherein the electrochromic layer (see Fig. 7, Paragraphs 40-42) comprises: metal nanoparticles (112) with localized surface plasmon resonance characteristics (see Fig. 7, Paragraph 41); and a colored layer containing a color-changing metal (108) that may undergo oxidation and/or reduction reactions under the action of the electric field (Paragraphs 42, 43). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plate of Zhang with wherein the electrochromic layer comprises: metal nanoparticles with localized surface plasmon resonance characteristics; and a colored layer containing a color-changing metal that may undergo oxidation and/or reduction reactions under the action of the electric field of Mattox for the purpose of selectively modulating transmittance of radiation as a function of applied voltage (Paragraph 3).
Claims 5-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (USPG Pub No. 2015/0286091) in view of Mattox (USPG Pub No. 2015/0277202) as applied to claim 4 above, and further in view of Li et al. (USPG Pub No. 2019/0056612, used herein as a translation of CN 107450223 A), hereinafter “Li”.

Regarding claim 6, Zhang and Mattox disclose the claimed invention except for wherein the metal nanoparticles comprise gold nanoparticles, and a material of the colored layer comprises silver ion gel. In the same field of endeavor, Li discloses wherein the metal nanoparticles (30) comprise gold nanoparticles (Paragraph 36), and a material of the colored layer (41-43) comprises silver ion gel (Paragraph 47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide 
Regarding claim 7, Zhang, Mattox and Li teach the plate as is set forth above, Li further discloses wherein a particle size of the gold nanoparticles (30) is in a range of (Paragraph 55), and a content of silver ions in the silver ion gel is in a range of (Paragraph 47). It would have been obvious to one of ordinary skill in the art to provide the plate of Zhang and Mattox with the teachings of Li for at least the same reasons as set forth above with respect to claim 6. Zhang, Mattox and Li disclose the claimed invention, but do not specify 0.5 to 5 nm and 0.5 to 50 mg/ml. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plate of Zhang, Mattox and Li with 0.5 to 5 nm and 0.5 to 50 mg/ml for the purpose of improving a display effect by preventing the decay of a color in a filter (Paragraph 3 of Li).
Regarding claim 8, Zhang, Mattox and Li teach the plate as is set forth above, Li further discloses in the insulating isolation layer (40) (Paragraph 36). It would have been obvious to one of ordinary skill in the art to provide the plate of Zhang and Mattox with the teachings of Li for at least the same reasons as set forth above with respect to claim 5. Zhang, Mattox and Li disclose the claimed invention, but do not specify wherein a diameter of the through hole is in a range of 10 to 100 nm. The dimensions of the through holes in the insulating isolation layer would need to be of an adequate size in order to house the nanoparticles. Paragraph 55 of Li teaches that the size of the nanoparticles range from 9 nm to 99 nm. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). In addition, such a modification would have involved a mere change in the size of a component. A 
Regarding claim 9, Zhang, Mattox and Li teach the plate as is set forth above, Li further discloses in the insulating isolation layer (40) (Paragraph 36). It would have been obvious to one of ordinary skill in the art to provide the plate of Zhang and Mattox with the teachings of Li for at least the same reasons as set forth above with respect to claim 5. Zhang, Mattox and Li disclose the claimed invention, but do not specify wherein the diameter of the through hole is in a range of 40 to 60 nm. The dimensions of the through holes in the insulating isolation layer would need to be of an adequate size in order to house the nanoparticles. Paragraph 55 of Li teaches that the size of the nanoparticles range from 9 nm to 99 nm. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). In addition, such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plate of Zhang, Mattox and Li with wherein the diameter of the through hole is in a range of 40 to 60 nm for the purpose of improving a display effect by preventing the decay of a color in a filter (Paragraph 3 of Li).
Regarding claim 15, Zhang and Mattox disclose the claimed invention except for wherein forming the electrochromic layer on the side of the first electrode away from the substrate comprises: forming an insulating isolation layer on the side of the first electrode away from the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (USPG Pub No. 2015/0286091) in view of Li (CN 106384565 A), hereinafter “Li ‘565”.
Regarding claim 11, Zhang discloses the claimed invention except for further comprising: a planarization layer between the thin film transistor and the first electrode, wherein the first electrode is electrically connected to the source electrode or the drain electrode of the thin film transistor through a via hole penetrating the planarization layer. In the same field of endeavor, Li ‘565 discloses further comprising: a planarization layer (102) between the thin film transistor (101) and the first electrode (110), wherein the first electrode (110) is electrically .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (USPG Pub No. 2015/0286091) in view of Li ‘565 (CN 106384565 A) as applied to claim 11 above, and further in view of Zhang et al. (USPG Pub No. 2016/0018923), hereinafter “Zhang ‘923”.
Regarding claim 13, Zhang and Li ‘565 disclose the claimed invention except for wherein the plurality of electrochromic layers of the plurality of electrochromic units constitute a continuous integral structure. In the same field of endeavor, Zhang ‘923 discloses wherein the plurality of electrochromic layers (6) of the plurality of electrochromic units constitute a continuous integral structure (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plate of Zhang and Li ‘565 with wherein the plurality of electrochromic layers of the plurality of electrochromic units constitute a continuous integral structure of Zhang ‘923 for the purpose of providing a cost-efficient structure (Paragraph 3). Furthermore, it has been held that forming in one piece or making continuous an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893); In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (USPG Pub No. 2015/0286091) in view of Zhang ‘923 (USPG Pub No. 2016/0018923)

Prior Art Citations
               Wang et al. (USPG Pub No. 2017/0139306) is being cited herein to show a display cover plate that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/11/2022